Citation Nr: 0613143	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-26 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a colon disorder, 
to include spastic colon with diverticulitis.

2.  Entitlement to service connection for circulation 
problems of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from May 1939 to September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA). The veteran was informed of the 
decision by letter dated in January 2004 from the North 
Little Rock, Arkansas RO, the RO currently handling the 
claim.  In July 2005, the veteran and his wife offered 
testimony before the undersigned Veterans Law Judge at a 
Travel Board Hearing at the RO.  


The issue of entitlement to service connection for a colon 
disorder, to include spastic colon and diverticulitis, 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Circulation problems of the hands did not have their onset 
during active service or an applicable presumptive period, or 
otherwise result from disease or injury in service.




CONCLUSION OF LAW

A disability manifested by circulation problems of the hands 
was not incurred in or aggravated by service nor may an 
organic disease of the nervous system be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

A. Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided adequate pre-adjudication notice of the VCAA 
by way of letters to the veteran dated in June 2003 and 
August 2003.  Moreover, in January 2005, the veteran was 
provided yet another letter detailing VCAA notice.  The 
veteran was informed that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records, including a medical opinion, or 
authorize VA to obtain the records on his behalf.  He was 
also informed of the evidence necessary to substantiate the 
claim.  The veteran was also asked to provide any evidence he 
had pertaining to the claim.  

The timing of the VCAA notices in this case did comply with 
the requirement that the notice must precede the 
adjudication.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a circulation problem of the 
hands, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

B. Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Private and VA medical evidence has 
been obtained.  An examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the disability may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  The veteran has not shown evidence 
of current diagnosis as to circulation problems of the hands.  
The RO informed him that he would need medical evidence of a 
relationship between a current disability and service, and 
the veteran has not provided such evidence.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with as to 
the claim for a circulation disorder of the hands.

II.  Service connection for a circulation problem of the 
hands

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

"[W]here the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Federal Circuit has held that a claimant 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 
2000).

The Board does not dispute the veracity of the veteran's 
account of being blown about when the USS Barton and the USS 
Navajo were sunk.  Pursuant to 38 U.S.C.A. § 1154(b) (West 
2002), with respect to combat veterans, "The Secretary shall 
accept as sufficient proof of service-connection . . . 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service . . . 
Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary."  See also 
38 C.F.R. § 3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  That is, the 38 U.S.C.A. 
§ 1154(b) presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).

In this case, the veteran has not provided medical evidence 
showing a current diagnosis of a circulation problem of the 
hands.  The service medical records are negative for 
complaints or findings of such a disorder.  Although the 
veteran's spouse indicated that she believed he had 
circulation problems of the hands that were related to 
service, this belief was inconsistent with the objective 
medical records which reflect no such complaints or diagnosis 
as to the hands.  Thus, even considering that she is a nurse, 
her opinion that he has current hand problems which are 
related to his service are of insufficient probative weight 
to establish a current diagnosis related to service.  The 
lack of complaints and the lack of findings, particularly on 
peripheral nerve testing in examinations in 1945, 1947, 1948, 
and 1996, are of greater probative weight as to whether he 
has such a current problem and whether it is in any way 
chronic or related to service.  

The veteran has indicated his belief that he suffers from a 
circulation problem of the hands.  The Board appreciates the 
sincerity of these beliefs.  As a lay person, with no 
apparent medical expertise or training, he is not competent 
to comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Holding that lay persons 
are not competent to offer medical opinions.)  The veteran's 
statements do not establish the required evidence.  In 
addition, VA adjudicators cannot base their findings on 
uncorroborated medical evidence, but instead must decide 
issues of current diagnosis and etiology on the most 
probative medical evidence.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a circulation problem of the 
hands.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  See 38 U.S.C. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).




ORDER

Service connection for a circulation problem of the hands is 
denied.  


REMAND

Service records show that the veteran was treated for 
epigastric complaints in December 1943, following his two 
episodes of being thrown off a sinking ship and into the cold 
water for hours during combat in World War II.  The veteran 
was noted to have weight loss in the months that followed the 
sinkings, in addition to battle fatigue.  He did not have 
significant treatment for years thereafter, but he contends 
that he presently has a colon disorder that is related to his 
experiences in service and his exposure to cold water and 
depth charges.  

The veteran's wife testified at the Travel Board hearing.  
She noted she was a retired nurse, and that in her medical 
opinion, after consultation with the veteran's specialist, 
she felt his current colon problems were due to his 
experiences in service.  The treatment record does show colon 
problems, including colon impaction due to ileus.  The 
veteran contends that his VA doctor has told him the current 
problems are related to exposure to cold and depth charges in 
service.  

In Black v. Brown, 10 Vet. App. 279, 284 (1997), the Court 
held that a nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment.  
It is unclear in this case whether the veteran's spouse has 
specialized knowledge.  However, the Board will proceed in 
this matter as there is current evidence of a disability.  

In order to determine the etiology of any current colon 
disorder, the veteran should be scheduled for a VA 
examination.  See 38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an appropriate 
examination to determine whether it is 
at least as likely as not that there is 
a current colon disorder, to include 
spastic colon with diverticulitis, that 
is related to service, to include the 
veteran's exposure to cold during his 
experiences of being on the USS Barton 
and the USS Navajo when these vessels 
sank during combat. 

2.	Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument (including the 
statement of his treating doctor who he said has related his 
colon disorder to service) on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations. No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


